May 21, 1993

               UNITED STATES COURT OF APPEALS

                   FOR THE FIRST CIRCUIT

                                        

No. 93-1017

                      EDWARD B. HAGER,

                        Petitioner,

                             v.

                 UNITED STATES OF AMERICA,

                        Respondent.

                                        

  APPEAL FROM AN ORDER OF THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF NEW HAMPSHIRE

   [Hon. Martin F. Loughlin, Senior U.S. District Judge]
                                                       

                                        

                           Before

                    Breyer, Chief Judge,
                                       
               Bownes, Senior Circuit Judge,
                                           
                 and Boudin, Circuit Judge.
                                          

                                        

Robert E. McDaniel with whom Devine,  Millimet & Branch, P.A.  was
                                                            
on brief for petitioner.

                            -1-
                             1

Peter E. Papps, United States Attorney, for respondent.
             

                                        

                        May 21, 1993
                                        

          BREYER, Chief  Judge.   In a hearing  conducted on
                              

May 29, 1990, the appellant, Edward Hager, entered a plea of

guilty to a charge of  unlawfully importing four wild animal

pelts  from  Mexico into  the  United States.  16  U.S.C.   

3372(a)(2)(A) (prohibiting importation of wildlife  taken or

possessed  in  violation   of  foreign  law),  3373(d)(1)(A)

(setting  criminal  penalties for  violation).   Immediately

after  the hearing, the  court sentenced Hager  to serve one

year of  unsupervised probation and  to pay a  $75,000 fine.

He  did not  appeal the  court's judgment.   On  November 2,

1992, he asked the district  court to issue a writ  of coram

nobis,  setting  aside his  conviction.    See 28  U.S.C.   
                                              

1651(a)("All Writs Act"); United  States v. Morgan, 346 U.S.
                                                  

502, 512 (1954).  The district court denied the petition for

the writ.  And, Hager appeals the court's decision.

          Hager  makes  one argument  on  this  appeal.   He

points  out  that the  district  court,  before accepting  a

guilty plea, must make certain that the defendant's "plea is

voluntary."  Fed. R. Crim. P. 11(d); see also North Carolina
                                                            

v. Alford, 400 U.S.  25, 31 (1970) (plea must  be "voluntary
         

and  intelligent choice  among  the alternative  courses  of

action open to  the defendant").   Hager says  that, in  his

                            -3-
                             3

case, the district court  failed to make this determination.

The court asked him 

          "Now, have  there been any  threats made
          by anyone  against  you, any  member  of
          your family, or anyone  near and dear to
          you which compels you to offer a plea of
          guilty here this morning?"

The appellant replied,

          "Only the threat to my health, sir."

How,  asks  the appellant,  could  the  district court  know

enough about the matter after this brief exchange to satisfy

itself that the "threat" to his "health" was not so grave as

to make his plea essentially involuntary?  Unless there is a

satisfactory answer  to this question, he  adds, his "guilty

plea"  proceeding  was so  seriously  flawed  as to  warrant

issuance of the coram nobis writ.  

          The legal answer  to appellant's question  is that

the  writ of  coram nobis  is an  unusual legal  animal that

courts  will  use  to  set  aside  a  criminal  judgment  of

conviction only "under  circumstances compelling such action

to  achieve justice."  See  Morgan, 346 U.S.  at 511.  Those
                                  

circumstances include  an explanation  of why a  coram nobis

petitioner did  not earlier  seek relief from  the judgment,

see  United States v. Osser, 864 F.2d 1056, 1061-62 (3d Cir.
                           

1988), Kiger v. United States, 315 F.2d 778, 779 (7th Cir.),
                             

                            -4-
                             4

cert.  denied,  375  U.S. 924  (1963);  a  showing that  the
             

petitioner  continues  to   suffer  significant   collateral

consequences from the judgment, see Morgan, 346 U.S. at 512-
                                          

13, Howard v.  United States,  962 F.2d 651,  653 (7th  Cir.
                            

1992);  and  a demonstration  that  an  error of  "the  most

fundamental  character,"  relevant  to  the  plea  decision,

occurred. See Morgan, 346 U.S. at 512. 
                    

          The appellant has neither explained why he did not

pursue  a timely  appeal nor  shown  significant, continuing

collateral consequences  flowing from his conviction.   And,

he has  conceded the following facts: (1) at the time of the

plea hearing,  the district court  was aware of  his medical

problems, both from the record of earlier proceedings in the

case  prior  to  its  transfer to  New  Hampshire  and  from

appellant's own description of  these problems, later in the

course  of the hearing; (2) when asked whether there was any

reason  why the  court should  not accept  appellant's plea,

appellant replied  that there  was not,  see  Key v.  United
                                                            

States,  806  F.2d 133,  136  (7th  Cir. 1986)  (defendant's
      

representations  at   plea   hearing  strong   obstacle   to

successful collateral attack on conviction); (3) appellant's

counsel,  in response  to  the court's  inquiry, stated  his

opinion  that  the plea  was in  the  best interests  of his

                            -5-
                             5

client, see United States  v. Guichard, 779 F.2d  1139, 1145
                                      

(5th Cir.), cert. denied, 475 U.S. 1127 (1986) (unless overt
                        

coercion  alleged,   counsel's  opinion  good   evidence  of

voluntary  and intelligent  plea), citing  United States  v.
                                                        

Araiza,  693  F.2d 382,  385 (5th  Cir.  1982); and  (4) the
      

government demonstrated at the coram nobis proceeding before

the district court that, two months after entering his plea,

appellant was well enough  to travel to Africa to  hunt wild

animals.     These   facts,  together,   convince   us  that

appellant's  plea was  not "involuntary;"  that the  court's

failure  to  ask  more   health-related  questions  was  not

erroneous; and,  certainly, that no error  of a "fundamental

character" occurred.  See  Morgan, 346 U.S. at 512;  Fed. R.
                                 

Crim. P. 11(h)  (no redress for Rule 11 error which does not

violate  substantial rights); cf. United States v. Timmreck,
                                                           

441  U.S.  780,  784   (1979)  (to  justify  habeas  relief,

violation  of  Rule  11  must be  "complete  miscarriage  of

justice"  or  "omission  inconsistent with  the  rudimentary

demands of fair procedure," not just technical violation).

          The judgment  of  the district  court denying  the

petition for a writ of coram nobis is

          Affirmed.
                  

                            -6-
                             6